Citation Nr: 9914605	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, for the 
period of June 22, 1991 through May 6, 1996, and 40 percent, 
effective May 7, 1996, for chronic joint pain, secondary to 
myofibrositis, now rated as fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent, for the 
period of June 22, 1991 through May 21, 1995, and 30 percent, 
effective May 22, 1995, for chronic pelvic pain with 
sterility due to adhesions, status post bilateral 
hydrosalpinx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1980 and 
from May 1985 to June 1991.  This appeal arises from an April 
1992 rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO), which granted service connection for chronic 
joint pain, secondary to myofibrositis, and chronic pelvic 
pain with sterility due to adhesions, status post bilateral 
hydrosalpinx, and assigned disability ratings of 20 percent 
and 10 percent respectively, effective from June 1991.  

In March 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  In a 
November 1998 rating decision, the RO assigned a 40 percent 
rating for the veteran's chronic joint pain, secondary to 
myofibrositis, now rated as fibromyalgia, effective May 7, 
1996, and a 30 percent rating for chronic pelvic pain with 
sterility due to adhesions, status post bilateral 
hydrosalpinx, effective May 22, 1995.  The effective dates 
were assigned pursuant to a change in the law.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection--which 
describes the present case--and a claim for an increased 
rating of a service connected disability.  The issues for 
appellate consideration are reflected 

on the first page of this decision in accordance with 
Fenderson.  The Board notes that the chronic joint pain issue 
will be the subject of the remand appended to the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period of June 22, 1991 through May 21, 1995, the 
veteran's service connected chronic pelvic pain with 
sterility due to adhesions, status post bilateral 
hydrosalpinx, was manifested by complaints of diffuse low 
abdominal pain with occasional pain causing the veteran to 
"double over", which was relieved with medication; the 
clinical findings show that the veteran's condition was 
productive of not more than moderate disability.  

3.  From May 22, 1995, the effective date of revised 
regulations pertaining to gynecological disabilities, the 
veteran's symptoms of chronic pelvic pain with sterility due 
to adhesions, status post bilateral hydrosalpinx, were not 
controlled by continuous treatment.


CONCLUSION OF LAW

The veteran's chronic pelvic pain with sterility due to 
adhesions, status post bilateral hydrosalpinx, is not more 
than 10 percent disabling for the period of June 22, 1991 
through May 21, 1995, and is not more than 30 percent 
disabling, effective from May 22, 1995, according to the 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.114, 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic 
Code 7614 (as in effect prior to and subsequent to May 22, 
1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By rating action of April 1992, the RO granted the veteran's 
claim for service connection for chronic pelvic pain with 
sterility due to adhesions, status post bilateral 
hydrosalpinx, and assigned a 10 percent evaluation under 
Diagnostic Code 7614 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  This action was based on 
service medical records and a gynecological examination 
report dated in November 1991.  

Service medical records show that in 1977 the veteran had a 
diagnosis in the hospital of acute, bilateral tubal-ovarian 
abscesses, which was followed by complaints of low abdominal 
pain several times thereafter.  A diagnostic laparoscopy in 
1979 revealed a left hydrosalpinx, peritubal adhesions, and 
multiple bowel and omental adhesions.  Gynecological 
examinations in June 1989 and July 1990 were normal.  A May 
1991 gynecological examination report did not indicate any 
specific complaints.  The assessment was pelvic inflammatory 
disease and an otherwise normal examination.  The veteran was 
prescribed Anaprox.

On a gynecological examination in November 1991, the veteran 
complained of diffuse low abdominal pain for years and 
secondary sterility.  On examination, the vulva and vagina 
were smooth with a relatively small portio and a round 
cervical canal.  A colposcopy revealed a previous ectopy.  
Regarding the uterus and adnexa, a palpatory evaluation of 
the adipose was very difficult.  The uterus was normal-sized, 
strong, in anteflexion, anteversion, mobile, and painless.  
There was no palpatory evaluation possible of the adnexa of 
the uterus.  An abdominal ultrasound revealed a cystic 
resistance next to the uterus on the left.  The examiner 
noted that after the very difficult palpatory and sonographic 
examination it was impossible to determine exactly if there 
was a cyste or pseudocyste, a follicular cyste (left ovary), 
or a probable hydatid as noticed in a previous laparoscopy in 
1979.  The examiner stated that chronic low abdominal pain 
was certainly due to the noticed adhesions.  
The diagnoses were chronic low abdominal pain due to previous 
adnexitis (adhesions), cystic adnexa tumor on the left, and 
secondary sterility.  

At a December 1992 hearing at the RO before a hearing 
officer, the veteran testified that she had pelvic pain at 
all times which sometimes intensified to such an extent that 
it caused her to bend over; that at the onset of menstruation 
every other month she was bedridden for a day or two due to 
pain and nausea; that the November 1991 gynecological 
examination was conducted in Germany at the Consulate; and 
that she took pain medication (Anaprox).

On a February 1993 VA gynecological examination, the veteran 
complained of intermittent left lower abdominal pain with 
occasional pain (once a week) of such severity that it caused 
her to "double over".  The veteran also complained of 
severe pain and occasional nausea with menses.  The veteran 
reportedly took Anaprox for pain with relief.  It was noted 
that the veteran had dyspareunia since the 1970s, which had 
become progressively worse.  On examination, the abdomen was 
soft and non-tender.  The external genitalia was within 
normal limits.  The vagina was rugose.  The cervix was within 
normal limits.  The adnexa was without masses and showed mild 
to moderate bilateral tenderness.  There was questionable 
fullness in the right adnexa.  The uterus was of normal size 
and consistency.  The assessment was chronic pelvic pain with 
secondary infertility and questionable right adrexal 
fullness.  The examiner noted that the veteran had a well-
documented history of pelvic inflammatory disease with a 
subsequent laparoscopy showing adhesions.  The examiner 
opined that the complaints of pelvic pain may be secondary to 
adhesion formation from the pelvic inflammatory disease.  The 
examiner suggested that lysis of adhesions may or may not 
relieve the pain and recommended the use of Anaprox to 
control the pain.  

In September 1994, the veteran's substantive appeal was 
received.  She argued that her chronic pelvic pain had been 
more than moderate in degree and that it had increased in 
severity over the years.  She discussed her medical history 
and stated that documentation supported an increase in her 
disability rating.  With her substantive appeal, the veteran 
submitted various private and VA medical records, dated from 
August 1992 to September 1994, and an excerpt from an 
unidentified medical article.  The medical records reflect 
complaints and treatment of joint pain, diagnosed as 
fibromyalgia.  The medical records do not reference any 
gynecological complaints or treatment.  The medical article 
discussed pelvic inflammatory disease and its treatment, 
complications, diagnosis, and symptoms.

VA hospital records dated in September 1995 note a medical 
history of chronic pelvic pain for 20 years.  The veteran 
reported that she had sharp pains in the pelvic area, 
bilaterally, approximately four times per month.  She noted 
that the pelvic pain was always present as an ache--not 
sharp--which worsened at times and that there was some pain 
most of the time during intercourse.  

By rating action of November 1998, the RO assigned a 30 
percent evaluation for the veteran's chronic pelvic pain with 
sterility due to adhesions, status post bilateral 
hydrosalpinx, under a revised Diagnostic Code 7614 of the 
rating schedule.  This action was based in large part on a VA 
examination report dated in September 1997, which revealed 
right adnexal tenderness, poor mobility of the pelvic organs, 
and continued intermittent pelvic pain occurring five to six 
times per month.  The impression on the VA examination was a 
documented hospitalization for tubo-ovarian abscesses 
approximately 20 years previous with follow-up laparoscopy 
documenting pelvic adhesive disease.

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed with regard to the veteran's 
claim and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's chronic pelvic pain disability was evaluated 
under 38 C.F.R. § 4.116, Diagnostic Code 7614 by the RO in 
the initial rating decision in April 1992, when she was 
assigned a 10 percent evaluation following the grant of 
service connection for the disability.  Under Code 7614, 
moderate salpingitis warranted a 10 percent evaluation.  
Severe salpingitis, as chronic residuals of infections, 
burns, chemicals, foreign bodies, etc. warranted a 30 percent 
evaluation.  38 C.F.R. § 4.116, Diagnostic Code 7614 (1992).

The Board notes that since the veteran's original rating 
decision in April 1992 the regulations pertaining to 
gynecological disabilities were revised effective May 22, 
1995.  The Court has held that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise, 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

The revised regulations provide that the general rating 
formula for disease, injury, or adhesions, to include pelvic 
inflammatory disease (PID), of female reproductive organs, 
namely the vulva, vagina, cervix, uterus, fallopian tube, and 
ovary, are as follows:

Symptoms not controlled by continuous 
treatment......30
Symptoms that require continuous 
treatment...............10
Symptoms that do not require continuous 
treatment......0

38 C.F.R. § 4.116 (Effective May 22, 1995).  

As detailed above, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  The Board notes, however, that 
the veteran has received the maximum rating allowed under the 
applicable diagnostic code--both old and revised versions--
since May 22, 1995, the effective date of the regulation 
revision, and there is no other code under which the veteran 
would be more appropriately evaluated from that date.  It is 
noted, too, that the effective date of the veteran's 30 
percent evaluation is governed by 38 C.F.R. § 3.114, which 
states the following:  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Therefore, the veteran's claim for a rating in excess of 30 
percent from May 22, 1995, for chronic pelvic pain with 
sterility due to adhesions, status post bilateral 
hydrosalpinx, is denied.  

The Board now turns to the issue of whether a rating in 
excess of 10 percent from June 22, 1991, the first day 
following discharge from service, through May 21, 1995 is 
warranted.  In order to meet the criteria in effect during 
that period, the veteran's service connected condition would 
have to be severe in degree as chronic residuals of 
infections, burns, chemicals, foreign bodies, etc.  38 C.F.R. 
§ 4.116, Diagnostic Code 7614 (1992).  After consideration of 
all of the evidence of record, the Board concludes that the 
veteran's chronic pelvic pain disability was not more than 
moderate in degree.  There were no complaints recorded on a 
gynecological examination in the month before her discharge 
from service.  The examiner at that time prescribed Anaprox 
for the veteran's diagnosed pelvic inflammatory disease, but 
the clinical findings did not reflect that the veteran's 
condition was more than moderate in degree.  On a November 
1991 examination, the veteran complained of diffuse low 
abdominal pain for years.  The examiner stated that the 
chronic low abdominal pain was due to previous adhesions.  
Again, the clinical findings did not indicate that the 
veteran's condition was more than moderate in degree.  At a 
December 1992 hearing, the veteran testified that her pelvic 
pain intensified sometimes such that it caused her to bend 
over and that she took Anaprox for the pain.  On a February 
1993 VA examination, the examiner actually noted that taking 
Anaprox had relieved the veteran's pain.  Also noted was the 
veteran's well-documented history of pelvic inflammatory 
disease for which the examiner recommended the continued use 
of Anaprox to control her pain.  In a September 1995 VA 
hospital record, the veteran indicated that her pelvic pain 
was usually a constant ache, which was not sharp, and that on 
a few occasions in a one-month period she experienced sharp 
pelvic pains.  Nevertheless, the overall disability picture 
does not reflect that the veteran's condition was more than 
moderate in degree under Code 7614.  

The veteran contended in her substantive appeal received in 
September 1994 that her service connected chronic pelvic pain 
disability was more than moderate in degree and that her pain 
had increased in severity over the years.  While the evidence 
of record appears to support the veteran's claim that her 
pain had worsened in recent years, the evidence does not show 
that the veteran's condition had progressed beyond a moderate 
level under Code 7614 during the period of June 22, 1991 
through May 21, 1995.  Rather, the evidence shows that for 
most of the period the veteran had experienced a constant 
ache which was not sharp, related to her service connected 
disability.  She testified that she was confined to her bed 
for a day or two every other month due to pain and nausea, 
yet she associated the symptoms with the onset of 
menstruation.  Also, there is no medical record that 
corroborates the veteran's claim of being bedridden 
periodically due to her pelvic pain disability.  In fact, 
there is no medical record of complaints of or treatment for 
"severe" symptoms related to her service connected 
condition during the period in issue.  Finally, the veteran 
has not claimed that her disability symptoms were so severe 
that it affected her ability to work and her current 
employment status, as she maintained in a separate 
substantive appeal regarding another service connected 
disability dated and received at the same time as the instant 
appeal.  Based on a comprehensive review, the Board concludes 
that the weight of the evidence is against a rating in excess 
of 10 percent under the old Diagnostic Code 7614 for the 
period of June 22, 1991 through May 21, 1995.  As noted 
above, the revised Code 7614 is not for application prior to 
May 22, 1995, the effective date of the regulation.  See 
38 C.F.R. § 3.114.  


ORDER

Entitlement to a rating in excess of 10 percent, for the 
period of June 22, 1991 through May 21, 1995, and 30 percent, 
effective May 22, 1995, for chronic pelvic pain with 
sterility due to adhesions, status post bilateral 
hydrosalpinx is denied.


REMAND

In the March 1997 remand, the Board directed the RO to 
consider other potentially applicable regulations for rating 
the veteran's service connected chronic joint pain, secondary 
to myofibrositis.  Previously, the RO had considered 
evaluating the veteran under Diagnostic Code 5002 of the VA's 
Schedule of Rating Disabilities (38 C.F.R. Part 4), analogous 
to rheumatoid arthritis.  Following additional development 
pursuant to the remand, the RO evaluated the veteran's 
service connected disability under Diagnostic Code 5025, a 
new regulation effective May 7, 1996, for fibromyalgia.  The 
RO assigned a 40 percent rating, which is the highest rating 
available under Code 5025.  In evaluating the veteran's 
disability, the RO failed to consider whether the previous 
rating code (5002) or the new code (5025) was the most 
favorable to the veteran in accordance with Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do 
otherwise).

The March 1997 remand also directed that the veteran be 
afforded a VA examination to determine the severity of her 
chronic joint disability in accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, it does not appear from the 
record that the RO took into account functional disability 
due to pain and weakness as mandated by 38 C.F.R. §§ 4.40 and 
4.45, in addition to disability based on limitation of 
motion.  Although the September 1997 VA examination report 
reflected the range of motion for each of the veteran's 
affected joints, there is no indication of whether there was 
weakened movement, excess fatigability, or incoordination 
attributable to the particular service connected disability 
and whether pain could significantly limit functional ability 
during flare-ups or when the affected joints are used 
repeatedly over a period of time.  Therefore, the RO should 
afford the veteran another VA examination to assess the 
current nature of her service connected disability.  
Additionally, the Board recognizes that the September 1997 VA 
examiner stated that the veteran would probably require 
rheumatologic work-up.  

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where she has 
received recent treatment for chronic 
joint pain.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of recent treatment for chronic 
joint pain.  All records obtained should 
be associated with the claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
examination in orthopedics and 
rheumatology to determine the severity of 
the service connected chronic joint pain.  
It is imperative that the examiner 
reviews the claims folder prior to the 
examination.  All indicated tests must be 
accomplished.  Range of motion studies 
pertaining to all symptomatic joints 
should be completed and addressed in the 
examination report.  It should be stated 
for the record whether the affected 
joints exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service 
connected disability; and, as noted in 
the DeLuca case, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the affected joints are used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim and, if 
the decision remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case.  In doing so, the 
RO should specifically cite the revised 
regulations and criteria regarding 
fibromyalgia, effective May 7, 1996, and 
determine whether the new regulations or 
the prior regulations, in which the 
veteran was rated analogous to rheumatoid 
arthritis, are most favorable to the 
veteran.  The veteran and her 
representative should then be given a 
reasonable opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

